department of the treasury internal_revenue_service washington d c l q a _ a tax_exempt_and_government_entities_division apr uniform issue list qe t ep ralti re control number legend taxpayer a taxpayer b plan c financial_institution d roth_ira e financial_institution f financial_institution g amount dear this is in response to a request for a private_letter_ruling dated date as supplemented by additional information dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code regarding the distribution of amount from plan c maintained with financial_institution d the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age at the time of the distribution of amount from plan c asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to the failure of financial_institution f to follow taxpayer a’s instructions taxpayer a further assets that amount has not been used for any purpose taxpayer a participated in plan c a tax sheltered annuity under sec_403 of the code the assets of plan c are held by financial_institution d on taxpayer a met with a representative of financial_institution f and completed a form to in open a traditional_ira under sec_408 of the code with financial_institution f amount was distributed from plan c a check totaling amount made payable to taxpayer a’s ira was delivered to financial_institution f however due to a clerical_error amount was deposited into roth_ira e under sec_408a of the code instead of taxpayer a’s newly created traditional_ira subsequent to the deposit of amount financial_institution f reorganized and became known as financial_institution g the error was not discovered until ’ by letter dated financial_institution g acknowledged that the check totaling amount was improperly coded causing it to be deposited into roth_ira e instead of a traditional_ira no taxes were paid on this transaction as it was assumed the deposit of amount would be to a traditional_ira which would not be a taxable_event until distributions were made there have been no distributions or withdrawals from roth_ira e subsequent to the deposit based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 of the code sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer is consistent with her assertion that her failure to accomplish a timely rollover of amount was caused by an error by financial_institution f therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan c and taxpayer is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions amount and will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact ld vat - sincerely yours cotte a wath manager employee_plans technical group enclosures deleted copy of this letter notice
